Title: To Benjamin Franklin from Anthony Benezet, 12 July 1781
From: Benezet, Anthony
To: Franklin, Benjamin


Philadelphia the 12th of 7th mo 1781
Having several times attempted to get intelligence by letter from my kindred at St Quentin, in Picardie, the place of my nativity I take the liberty to trouble thee, my kind Friend, with the inclosed Packet for M Debrissac, my near kinsman, one of the principal traders there; a person whose acquaintaince would, in several respects, be agreable to thee; requesting thy kind assistance in the conveyance to its destination. As also thy kind advice to him of the safest mode of making me an answer. I wrote to thee at large, by the ship Franklin, about seven months past, as also by our cousin John Benezet, in the Shillely, which we much fear is lost. I shall be very glad to hear from thee when time & occasion will permit. With love I remain thy affectionate friend
Anthony Benezet
Benjamin Franklin
 
Addressed: Mon Ami / Benjamin Franklin / a / Paris
Endorsed: A Benezet
